Citation Nr: 1012026	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  09-03 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for a 
deviated nasal septum (claimed as breathing problems).

2.  Entitlement to service connection for a left knee 
condition.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran had active military service from May 1968 to 
March 1970. 

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
In that decision, the RO, among other things, granted service 
connection and assigned a noncompensable rating (zero 
percent) for a deviated nasal septum (claimed as breathing 
problems).

In addition to this disability, the record shows that the 
Veteran experiences difficulty breathing due to a separate 
condition involving sinusitis.  See Esteban v. Brown, 6 Vet. 
App. 259, 261-262 (1994) (holding that it is permissible to 
evaluate different conditions that are encompassed in one 
disability under separate diagnostic codes if none of the 
symptomatology for one condition is duplicative of another 
condition).  In other words, the issue of entitlement to 
service connection for sinusitis has been raised by the 
record.  However, since it has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ), the Board does not 
have jurisdiction over this issue, and it is referred to 
the AOJ for appropriate action.  

In November 2009, the Veteran testified at a hearing held 
before the undersigned at the RO.  A transcript of that 
hearing has been associated with the claims file.

The issue of entitlement to service connection for a left 
knee condition is addressed in the REMAND portion of the 
decision below and is remanded to the RO, via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's deviated nasal septum is not manifested by 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.



CONCLUSION OF LAW

The criteria are not met for an initial compensable rating 
for the Veteran's deviated nasal septum.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.14, 4.97, 
Diagnostic Code 6502 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the Veteran's claim has been properly developed for 
appellate review.  The Board will then address the claim on 
its merits, providing governing statutes, regulations, 
and cases, the relevant factual background, and an analysis 
of its decision.  

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

This appeal arise from the initial rating assigned by the RO 
after granting service connection for a deviated nasal 
septum.  The U.S. Federal Circuit Court of Appeals and the 
U.S. Court of Appeals for Veteran's Claims (CAVC) have held 
that where the underlying claim for service connection has 
been granted and there is disagreement as to downstream 
questions, such as an initial rating, the claim has been 
substantiated and there is no need to provide additional VCAA 
notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  The courts' reasoning 
in Hartman and Dunlap leads to the conclusion that further 
VCAA notice is not required in this case. 

In addition, VA has fulfilled its duty to assist the Veteran 
by obtaining all relevant evidence in support of his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained 
all pertinent records that he has identified as relevant to 
this particular claim.  In addition, he was afforded a VA 
examination in October 2007 to determine the nature and 
severity of his deviated nasal septum.  The findings from 
this examination are sufficient with which to rate this 
disability.  See 38 C.F.R.     §§ 3.327, 4.2.  See also 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, the 
Board finds that no further development is needed to meet the 
requirements of the VCAA.

II.  Merits of the Claim

The Veteran's service treatment records show that he 
underwent a septoplasty in January 1970 for a right deviated 
nasal septum following trauma.  On April 9, 2007, the Veteran 
filed a claim for service connection for "breathing 
problem."  Consequently, the December 2007 rating decision 
granted service connection for a deviated nasal septum, 
assigning a noncompensable rating from the date of claim on 
April 9, 2007.  

The Veteran appealed that decision by requesting an increased 
(compensable) rating following the grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999) (holding that, when a Veteran timely appeals his 
initial rating, VA must consider whether his rating should be 
"staged" to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at other times during the course of his appeal).

Disability ratings are determined by applying the criteria 
set forth in VA's Rating Schedule.  Ratings are based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.

The Veteran's deviated nasal septum is rated at the 
noncompensable level pursuant to Diagnostic Code (DC) 6502.  
This code provides a 10 percent rating for traumatic 
deviation of the nasal septum with 50 percent obstruction of 
the nasal passage on both sides or complete obstruction on 
one side.  See 38 C.F.R. § 4.97, DC 6502.  In every instance, 
such as this, where the schedule does not provide a zero 
percent rating for a diagnostic code, a zero percent rating 
shall be assigned when the requirements for a compensable 
evaluation are not met.  See 38 C.F.R.     § 4.31.

Applying these criteria to the facts of this case, the Board 
finds no basis to assign a compensable rating for the 
Veteran's deviated nasal septum since the initial grant of 
service connection, as there is no objective medical evidence 
of 50 percent obstruction of the nasal passage on both sides 
or complete obstruction on one side due to this service-
connected disability.  The only relevant medical evidence is 
an October 2007 VA examination, at which time there was no 
obstruction on either side, no septal deviation, and no gross 
deformities on examination.  A computerized tomography (CT) 
scan revealed possible left maxillary sinus disease (chronic 
sinusitis), which, again, is a nonservice-connected condition 
that has been referred back to the AOJ for appropriate 
action.  

The Board has considered the Veteran's hearing testimony that 
he has experienced significantly more drainage from his 
sinuses since his October 2007 VA examination.  Again, 
however, the Board emphasizes that drainage is a symptom of 
his chronic sinusitis, rather than his service-connected 
deviated nasal septum, which has been referred back to the RO 
for appropriate development and adjudication.  

In conclusion, since there is no evidence of 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side, the preponderance of the evidence is 
against the Veteran's claim for an initial compensable rating 
for his service-connected deviated nasal septum.  And as the 
preponderance of the evidence is against his claim, 
the doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  



ORDER

An initial compensable rating for a deviated nasal septum 
(claimed as breathing problems) is denied.


REMAND

The Board finds that additional development is needed before 
it can adjudicate the claim of entitlement to service 
connection for a left knee condition. 

The record indicates that outstanding VA and private medical 
records exist that are relevant to this claim.  An October 
2007 VA treatment records notes that the Veteran underwent a 
total left knee replacement in 1999; however, these surgical 
records are not in the claims file.  The Veteran also 
testified that he can no longer work because of his left knee 
condition.  In support of this assertion, a January 2010 
letter from P.O., M.D., a private physician, states that the 
Veteran should not return to work based on his medical 
condition.  Dr. P.O. indicated that the Veteran was under his 
care, although none of his treatment records are in the 
claims file.  

Since VA is on notice that outstanding VA and private medical 
records exist, the RO/AMC should make every possible attempt 
to obtain them prior to appellate review.  See 38 U.S.C.A. § 
5103A(b); 38 C.F.R. § 3.159(c)(2); see also VAOPGCPREC 12-95, 
60 Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's (AOJ's)] failure to consider records which 
were in VA's possession at the time of the decision, although 
not actually in the record before the AOJ, may constitute 
clear and unmistakable error.").  See also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (indicating VA has constructive, if 
not actual, notice of the existence of these additional VA 
treatment records).

If, and only if, medical evidence is obtained which indicates 
that the Veteran's left knee condition is related to service, 
the Board finds that the Veteran should be scheduled for a VA 
examination to determine whether his left knee condition was 
incurred in service.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).

The Veteran must be advised of the importance of reporting to 
any VA examination deemed necessary to decide the claim and 
of the possible adverse consequences, to include denial of 
the claim, of failing to so report.  See 38 C.F.R. § 3.655 
(2009).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he provide the names and addresses of all 
health care providers, both VA and 
private, who have treated his left knee 
condition since his separation from active 
duty.  After obtaining any required 
releases, obtain all outstanding records 
that he identifies.  This includes, but is 
not limited to, any records concerning his 
left knee replacement surgery in 1999, as 
well as his treatment from Dr. P.O.  If 
any requested records are unavailable or 
the search for any such records otherwise 
yields negative results and further 
attempts to obtain these records would be 
futile, then this should be clearly 
documented in the claims file and the 
Veteran appropriately notified. 38 C.F.R. 
§ 3.159(c)(1), (c)(2) and (c)(3).

2.  If, and only if, medical evidence is 
obtained which indicates that the 
Veteran's left knee condition is related 
to service, schedule the Veteran for a VA 
examination to address this nexus issue.  
Following a review of the Veteran's claims 
file, completion of the examination, and 
receipt of all test results (if deemed 
necessary), the examiner should render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran's left knee 
condition is related to service.  In 
providing this necessary medical nexus 
opinion, the examiner should discuss the 
absence of any left knee problems in 
service, the length of time between the 
Veteran's separation from the military in 
March 1970 and the first documented 
complaints of left knee problems, and any 
other evidence the examiner deems 
relevant.  The examiner must discuss the 
rationale for all conclusions expressed.

3.  Then readjudicate the claim in light 
of the additional evidence.  If the claim 
is not granted to the Veteran's 
satisfaction, send him a Supplemental 
Statement of the Case and give him an 
opportunity to respond to it before 
returning the record to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


